DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 10, the claim states the dispenser and the housing form an enclosed space without air inlet. However, air can enter through the dispenser holes and through the outlet of the housing (matter of intended use of the device, e.g. air instead of water being used). 

In light of the above 35 USC 112 rejection the claims will be examined as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tempel (U.S. 2015/0102133).
Regarding claim 1, Tempel discloses a water discharging device comprising:
a housing (27);
a dispenser (26) disposed at an upper portion  of the housing, water flow entering the interior of the housing through the dispenser (Abstract);
a filter (28) provided at an inlet end of the housing, the water flow entering the dispenser first passing through the filter to remove impurities in the water entering the dispenser;
the dispenser includes a plurality of dispensing holes (6) each having an inlet section and an outlet section along a water flow direction, the inlet section including a water outlet having a diameter smaller than a diameter of the outlet section. 

Regarding claim 10, the dispenser and the housing form an enclosed space without air inlet (air inlet is formed on inner sleeve 17 and thus draws air through the outlet of the housing.).
Regarding claim 11, the device further comprises: a jet regulation device (11) accommodated in the housing and downstream of the dispenser, and a filter screen (12) is disposed between the jet regulation device and the housing; the jet regulation device including: a plurality of concentrically arranged regulation rings corresponding to locations of circularly distributed dispensing holes in the dispenser (as shown in Fig. 5); and a bracket which connects with and supports the regulation rings (as shown in Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tempel.

Regarding claim 3, Tempel discloses a ratio of a diameter of the water outlet of the inlet section to a sum of the heights of the inlet section and the outlet section lies in a range of 0.05 to 0.3 (as shown in Fig. 2).
Tempel does not explicitly disclose the ratios as claimed, but at least depicts such ratios as shown in the figures.
Regardless, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize any desired ratios, including those claimed for the diameters and cross sections since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (i.e. the ability to aerate water). Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore, the ratios and specific dimensional characteristics of a converging-diverging (aka de Laval Nozzle) fluid path is well-known in fluid dynamics, and such dimensional characteristics are inherent result effective variables (see NPL “Converging Diverging Nozzle”, provided as intrinsic evidence). As such, it would require only routine skill in the art to select the desired dimensions and ratios to achieve the desired effects of the fluid in a predictable manner as a matter of routine optimization. MPEP 2144.05 II B

4, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempel, as applied above, and further in view of Lacher et al. (U.S. 2014/0203107).
Regarding claim 4, Tempel discloses the invention as described above, but fails to disclose the inlet section includes a flare opening having a diameter decreasing along the water flow direction.
However, Lacher teaches a water discharging device having a dispenser (13) with dispensing holes (4) which have an inlet with a flare opening having a diameter decreasing along the water flow direction (as shown in Fig. 16).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, since the substitution of a converging-diverging nozzle of Lacher would have yielded predictable results, namely, control over the effects of the fluid flow to produce a desired fluid dynamic outcome, as is also well known in fluid dynamics, i.e. fluid velocity, pressure, etc. (see NPL “Effect of Nozzle Geometry…”, provided as intrinsic evidence).
Regarding claims 6 and 7, Lacher further teaches the outlet section includes a flare share with a diameter of the water inlet smaller than a diameter of the water outlet (as shown in Fig. 6).
The substitution of the various aspects of Lacher would have been obvious for the same reasons as above.
Regarding claim 8, Tempel fails to teach a tapered first outlet section connected to the inlet section; and a tapered second outlet section connected to the first outlet section, wherein a taper angle of the first outlet section is different from a taper angle of the second outlet section.
However, Lacher teaches a tapered first outlet section connected to the inlet section; and a tapered second outlet section connected to the first outlet section, wherein a taper angle of the first outlet section is different from a taper angle of the second outlet section (as shown in Fig. 16).

Regarding claims 9, 12, and 13, Tempel and Lacher are silent to the angle of the tapers or having the inlet flare being a smaller diameter than the outlet flare.
However, the taper angle and flare diameters are inherent result effective variables as well-known in fluid dynamics (see NPL “Effect of Nozzle Geometry…”, provided as intrinsic evidence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized any taper angle including taper angle of the first outlet section lies in a range of 3°-15°; and the taper angle of the second outlet section lies in a range of 4°-10°, since doing so would be a matter of routine optimization based on known result effective variables. MPEP 2144.05 II B

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/               Primary Examiner, Art Unit 3752